Non-Responsive Amendment

The reply filed on  09/09//2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

According MPEP, section 821.03, the amendment filed on  10/13/2020 canceling all claims drawn to the originally elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
The Applicant’s originally presented invention related to only wire joint (see claims presented on 07/18/2019); however, the claims presented on 09/09/2020 discloses (an assembly comprising) a structure of wire joint, a structure of lamp body, and a connection between the wire joint and lamp body by adding the below limitations and changing scope of the originally presented invention:
wherein when one end of the wire is connected to a power supply inside a lamp body, the connection section is connected in a threading hole of the lamp body and the extraposition section is placed outside the lamp body, and the cross-sectional 
The following limitation do not read on the original presented invention and canceling all claims drawn to the elected or original invention, therefore the amendment filed on 11/11/2020 is non-responsive.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARESH H PAGHADAL/Examiner, Art Unit 2847